
	
		II
		111th CONGRESS
		1st Session
		S. 2886
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2009
			Ms. Cantwell (for
			 herself, Mr. McCain, and
			 Mr. Feingold) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To prohibit certain affiliations (between commercial
		  banking and investment banking companies), and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Banking Integrity Act of
			 2009.
		2.Restoring
			 limitations on financial institution affiliations
			(a)Limitation on
			 affiliationThe Banking Act
			 of 1933 (12 U.S.C. 221a et seq.) is amended by inserting before section 21 the
			 following:
				
					20.Beginning 1 year after the date of
				enactment of the Banking Integrity Act of
				2009 , no member bank may be affiliated, in any manner described
				in section 2(b), with any corporation, association, business trust, or other
				similar organization that is engaged principally in the issue, flotation,
				underwriting, public sale, or distribution at wholesale or retail or through
				syndicate participation stocks, bonds, debenture, notes, or other securities,
				except that nothing in this section shall apply to any such organization which
				shall have been placed in formal liquidation and which shall transact no
				business, except such as may be incidental to the liquidation of its
				affairs.
					.
			(b)Limitation on
			 compensationThe Banking Act of 1933 (12 U.S.C. 221 et seq.) is
			 amended by inserting after section 31 the following:
				
					32.Beginning 1 year after the date of
				enactment of the Banking Integrity Act of
				2009, no officer, director, or employee of any corporation or
				unincorporated association, no partner or employee of any partnership, and no
				individual, primarily engaged in the issue, flotation, underwriting, public
				sale, or distribution, at wholesale or retail, or through syndicate
				participation, of stocks, bonds, or other similar securities, shall serve
				simultaneously as an officer, director, or employee of any member bank, except
				in limited classes of cases in which the Board of Governors of the Federal
				Reserve System may allow such service by general regulations when, in the
				judgment of the Board of Governors, it would not unduly influence the
				investment policies of such member bank or the advice given to customers by the
				member bank regarding
				investments.
					.
			3.Prohibiting
			 depository institutions from engaging in insurance-related activities
			(a)In
			 generalBeginning 1 year
			 after the date of enactment of this Act, and notwithstanding any other
			 provision of law, in no case may a depository institution engage in the
			 business of insurance or any insurance-related activity.
			(b)DefinitionAs
			 used in this section, the term business of insurance means the
			 writing of insurance or the reinsuring of risks by an insurer, including all
			 acts necessary to such writing or reinsuring and the activities relating to the
			 writing of insurance or the reinsuring of risks conducted by persons who act
			 as, or are, officers, directors, agents, or employees of insurers or who are
			 other persons authorized to act on behalf of such persons.
			
